Citation Nr: 0613497	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from December 1974 through 
December 1976.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

The veteran's arthritis was not present in service, nor did 
it manifest within one year of discharge, and it is not 
otherwise shown to be related to service.


CONCLUSION OF LAW

Arthritis of the veteran's back and knees was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for arthritis to his 
back and knees.  He contends that the condition was incurred 
in service.  The preponderance of the evidence is against his 
claim, because there is no competent medical evidence showing 
that his arthritis manifested during service.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The first element, medical evidence of a current disability, 
is met.  The veteran's VA medical records reflect a diagnosis 
of arthritis since August 2000.  In May 2005, a VA examiner 
diagnosed a lumbosacral spine right lateral disc bulge at L4-
5 and L5-S1.  The same VA examiner diagnosed bilateral knee 
arthralgia.  Thus, the veteran does have a current disability 
in both his back and right knee.

The second element, evidence of an in-service incurrence of a 
disability, is not met.  Both the veteran's November 1974 
enlistment examination and December 1976 exit examination are 
negative as to the knee and back.  In December 1974, the 
veteran complained of right knee pain, and mentioned to the 
physician that he had been in a motor vehicle accident prior 
to service.  In September 1976, a lateral ligament tear, 
bursitis, and chondromalacia, were assessed with regard to 
the veteran's right knee.  With regard to the back, the 
veteran complained of a dull ache in the lumbar region in 
April 1975.  July 1975 x-ray findings were within normal 
limits, and he was diagnosed with a mid back strain at that 
time.  While there was some in-service treatment for both the 
knee and back, there is no evidence in the service medical 
records of arthritis of any joint.  

The May 2005 VA examiner remarked on the veteran's in service 
injuries and opined that the veteran's knee and back 
disabilities were not incurred in service.  In particular, 
the examiner mentioned the veteran's pre-service auto 
accident, and remarked that there is no evidence of trauma to 
the knee or back during service.  The examiner opined that it 
is not likely that the veteran's knee or back disabilities 
were incurred in service.

Under 38 C.F.R. §§ 3.307 and 3.309, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year after separation from service, even though there is 
no evidence of the disease during service.  The veteran was 
first diagnosed with arthritis in 2000, more than twenty 
years after service.  Because there is no medical evidence in 
the record that the veteran's osteoarthritis was manifested 
within one year of discharge, there is also no basis for 
presumptive service connection.

Because the record is devoid of evidence of an in-service 
incurrence of arthritis, and of evidence to warrant 
presumptive service connection, the preponderance of the 
evidence is against the his claim.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In November 2001, VA sent the veteran a letter that satisfied 
its duty to notify.  The letter notified the veteran of the 
evidence necessary to establish entitlement to service 
connection, notified him of what VA would obtain on his 
behalf, and what VA needed him to obtain.  The letter also 
explained that the veteran is responsible for ensuring that 
VA receive all relevant evidence to support his claim.  This 
letter satisfied the VA's duty to notify.  A January 2004 
post-remand follow up letter restated the requirements for 
service connection, updated the veteran as to the content of 
his claims folder, and notified him what VA still needed.  
VA's duty to notify was met by both of these letters.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim 
file contains the veteran's contentions, his VA treatment 
records, service medical records, and some private medical 
records.   VA requested records from the veteran's 
chiropractor in 2002, but no such records were received.  The 
veteran has not himself provided additional private records 
and has not advised VA of any additional available evidence 
to substantiate his claim.  Thus, VA's duty to assist has 
been satisfied.

As VA's duties to notify and assist have been met, there is 
no prejudice to the veteran in adjudicating the appeal.


ORDER

Entitlement to service connection for arthritis is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


